SWYGERT, District Judge.
The evidence in this case is convincing that the defendant falsified his oath of allegiance. This is proved by his direct admission of that fact to the Federal Bureau of Investigation agents who interviewed him subsequent to the issuance of his citizenship certificate. Alone, the admitted falsehood is sufficient to show that the defendant had a fraudulent state of mind when he took his oath.
The fact that he made the admission is supported by all of the evidence in the case, not the least of which is the testimony of Everett Blanton, one of the defendant’s witnesses at the time of his naturalization, and the defendant’s written statements made to the federal agents that, “If drafted into the United States Army I would be willing to fight against the Japs but I would not fight against Germany because I have relatives in the German army,” and “The reason I became a citizen of the United States was because I knew that it was necessary to be a citizen in order to get work.”
Motives in becoming a citizen are important when they indicate that the applicant has performed the purely formal prerequisites of naturalization without fully intending the complete change of allegiance and loyalty that a transfer of citizenship necessitates. The defendant stated to the Federal Bureau of Investigation agents that his only reason for his becoming a citizen was in order to obtain employment. Similarly, his wife testified that her husband could not obtain employment “unless he got his papers.” It is apparent from this that the defendant’s “heart” was not in his effort to become a citizen. To him it was only a convenience so that he might be in a better position to find work. American citizenship means more than that to those applicants for naturalization who are in good faith when, they file their petitions and take the oath of allegiance.
The finding is for the Government. Counsel may submit proposed findings of fact and conclusions of law within ten days.